Order unanimously modified by granting the cross motion to the extent of referring to an official referee to hear and report to Special Term the question as to the ability of defendant to comply with the alimony provision of the judgment. A plenary inquiry should be made into the financial circumstances of defendant before any change is made in the provisions for payment of permanent alimony. As so modified the order is affirmed. Settle order on notice. Present — Peek, P. J., Glennon, Cohn, Callahan and Breitel, JJ.